THE THIRTEENTH COURT OF APPEALS

                                     13-13-00609-CV


                                        Wendy Lee Kyle
                                               v.
H.T. Strasburger, individually and in his capacity as a member of the Board of Directors
    of Fidelity Bank of Texas, and as a member of Tuition LLC; Shirley Strasburger,
individually and in her capacity as vice-chair of the board of directors of Fidelity Bank of
 Texas, and as a member of Tuition LLC; Terry Whitley, individually and in his capacity
  as president and member of the board of directors for Fidelity Bank of Texas; Fidelity
Bank of Texas, a bank chartered under the laws of the state of Texas; and Tuition LLC,
       a limited liability corporation organized under the laws of the state of Texas


                                   On Appeal from the
                      250th District Court of Travis County, Texas
                         Trial Cause No. D-1-GN-13-003244


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

November 24, 2015